 1 JASON D. GUINASSO, ESQ. (SBN# 8478)
   HUTCHISON & STEFFEN, PLLC
 2 500 Damonte Ranch Parkway, Suite 980
   Reno, NV 89521
 3 Telephone: (775) 853-8746
   Facsimile: (775) 201-9611
 4 jguinasso@hutchlegal.com
   Attorney for Plaintiffs
 5 Rebekah Charleston; Angela Delgado-Williams;
   and Leah Albright-Byrd
 6
                           UNITED STATES DISTRICT COURT
 7
                                DISTRICT OF NEVADA
 8

 9   REBEKAH CHARLESTON; ANGELA                     Case No.: 3:19-cv-00107-MMD-WGC
     DELGADO-WILLIAMS; and LEAH
10   ALBRIGHT-BYRD;

11                    Plaintiffs,
                                                       STIPULATION AND ORDER FOR
12          vs.                                          EXTENSION OF TIME FOR
                                                     PLAINTIFFS TO FILE RESPONSIVE
13   STATE OF NEVADA; STEVE SISOLAK,                      PLEADING TO PROPOSED
     in his capacity as Governor of the State of     DEFENDANTS-INTERVENERS CASH
14   Nevada, and the                                 PROCESSING SERVICES, INC. AND
     LEGISLATURE OF THE STATE OF                       LANCE GILMAN’S MOTION TO
15   NEVADA;                                         INTERVENE AS DEFENDANTS (ECF
                                                                 NO. 11)
16                   Defendants.
                                                                 (First Request)
17

18         COMES NOW, Plaintiffs Rebekah Charleston, Angela Delgado-Williams, and Leah

19 Ablright-Byrd (collectively “Plaintiffs”) and Proposed Defendants-Interveners, Cash

20 Processing Services, Inc. and Lance Gilman (“Proposed Defendants-Interveners”), by and

21 through their undersigned attorneys of record, and hereby stipulate and agree that Plaintiffs

22 shall have up to and including March 28, 2019 in which to file their responsive pleading to

23 Proposed Defendants-Interveners Cash Processing Services, Inc. and Lance Gilman’s Motion

24 to Intervene as Defendants (ECF No. 11).

25


                                              Page 1 of 2
 1          Proposed Defendants-Intervenors filed and served their Motion to Intervene as

 2 Defendants on March 11, 2019.

 3         Plaintiffs are requesting an additional seven (7) days in which to file a responsive

 4 pleading to the same.

 5         Accordingly, it is hereby stipulated and agreed by and between the parties that

 6 Plaintiffs shall file a responsive pleading to Proposed Defendants-Interveners Cash Processing

 7 Services, Inc. and Lance Gilmans’s Motion to Intervene as Defendants on or before March

 8 28, 2019.

 9    DATED this 20th day of March, 2019.            DATED this 20th day of March, 2019.
      HUTCHISON & STEFFEN, PLLC                      FLANGAS DALACAS LAW GROUP
10    By: / s / Jason Guinasso                       By: / s / Jessica K. Peterson
      Jason Guinasso, Esq.                           Gus W. Flangas, Esq.
11    State Bar No. 8478                             State Bar No. 004989
      500 Damonte Ranch Parkway, Suite 980           Jessica K. Peterson, Esq.
12    Reno, Nevada 89521                             State Bar No. 10670
      T: 775-853-8746                                3275 South Jones Blvd, Suite 105
13    F: 775-201-9611                                T: (702) 307-9500
      jguinasso@hutchlegal.com                       F: (702) 382-9452
14    Attorney for Plaintiffs                        gwf@fdlawlv.com
                                                     jkp@fdlawlv.com
15                                                   Attorneys for Proposed Defendants-
                                                     Interveners Cash Processing Services,
16                                                   Inc.
                                                     and Lance Gilman
17
                                              ORDER
           IT IS SO ORDERED.
18
                  April 10
           DATED: _____________________________, 2019.
19

20
                                         ____________________________________
21                                       UNITED STATES DISTRICT JUDGE

22

23

24

25


                                             Page 2 of 2
